UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 File No. 812- In the matter of the Application of US Bancorp Fund Services, LLC; Radiance ETF Trust; Radiance Asset Management, LLC; and Quasar Distributors, LLC Application for an Order under Section 6(c) of the Investment Company Act of 1940 for an exemption from Sections 2(a)(32), 5(a)(1), 22(d), 22(e) of the Act and Rule 22c-1 under the Act, under Sections 6(c) and 17(b) of the Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the Act, and under Section 12(d)(1)(J) of the Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act. All communications and orders to: Eric W. Falkeis US Bancorp Fund Services, LLC 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 With a copy to: Patrick Daugherty Foley & Lardner LLP 321 N. Clark Street Suite 2800 Chicago, Illinois 60610-4764 Peter D. Fetzer Foley & Lardner LLP 777 East Wisconsin Avenue Suite 3800 Milwaukee, Wisconsin 53202 Page 1 of 49 sequentially numbered pages (including exhibits) As filed with the Securities and Exchange Commission on April 30, 2012 TABLE OF CONTENTS Page I.
